                     Case 4:07-cv-05944-JST Document 5721 Filed 05/14/20 Page 1 of 3




               1 Mario N. Alioto (56433)
                   Joseph M. Patane (72202)
               2 Lauren C. Capurro (241151)
                   TRUMP, ALIOTO, TRUMP & PRESCOTT LLP
               3 2280 Union Street
               4 San Francisco, CA 94123
                 Telephone: 415-563-7200
               5 Facsimile: 415- 346-0679
                 Email: malioto@tatp.com
               6 jpatane@tatp.com
                 laurenrussell@tatp.com
               7
               8 Lead Counsel for the
                   Indirect Purchaser Plaintiffs for the 22 States
               9
                                              UNITED STATES DISTRICT COURT
              10
                                            NORTHERN DISTRICT OF CALIFORNIA
              11
                                                       OAKLAND DIVISION
              12
              13
                 IN RE CATHODE RAY TUBE (CRT)                        Master File No. 4:07-cv-5944-JST
              14 ANTITRUST LITIGATION,                               MDL No. 1917
              15                                                     CLASS ACTION
              16                                                     SECOND STIPULATION AND
                   This Document Relates to:                         [PROPOSED] ORDER MODIFYING
              17                                                     BRIEFING SCHEDULE FOR FRS’S
                                                                     MOTION TO REQUIRE
              18 INDIRECT PURCHASER ACTIONS                          MODIFICATION OF SETTLEMENT
                 FOR THE 22 STATES                                   WEBSITE, TO REQUIRE ALL LATE
              19                                                     CLAIMS TO BE PROCESSED, AND
                                                                     TO DEEM TIMELY ALL LATE
              20                                                     CLAIMS FILED TO DATE
              21                                                     Judge: Hon. Jon S. Tigar
              22
              23
              24
              25
              26
              27
              28                                                                     Case No. CV-07-5944-JST
                     SECOND STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING AND HEARING SCHEDULE
                    FOR FRS’S MOTION TO REQUIRE MODIFICATION OF SETTLEMENT WEBSITE, TO REQUIRE ALL LATE
[3531733.2]               CLAIMS TO BE PROCESSED, AND TO DEEM TIMELY ALL LATE CLAIMS FILED TO DATE
                      Case 4:07-cv-05944-JST Document 5721 Filed 05/14/20 Page 2 of 3




               1         WHEREAS, Financial Recovery Services. Inc., D/B/A Financial Recovery
               2 Strategies (“FRS”) filed a motion on April 10, 2020, seeking an order requiring the
               3 Indirect Purchaser Plaintiffs (“IPPs”) to modify the settlement website, process all late
               4 claims that have not yet been processed, and deeming all late claims timely, ECF No.
               5 5710 (“FRS’s Motion”);
               6         WHEREAS, on April 23, 2020, IPPs and FRS filed a Stipulation and Proposed
               7 Order modifying the briefing schedule and hearing date for FRS’s Motion so that any
               8 responses to FRS’s motion would be due on May 15, 2020, FRS’s reply would be due on
               9 May 29, 2020, and the hearing would be set for June 10, 2020 (ECF No. 5714);
              10         WHEREAS, the Court entered the Stipulation as an Order on April 24, 2020 (ECF
              11 No. 5715);
              12         WHEREAS, FRS has agreed to further extend the deadline for responses to FRS’s
              13 motion to May 22, 2020;
              14         WHEREAS, the other dates previously ordered by the Court will remain the same:
              15 FRS’s reply will be due on May 29, 2020 and the hearing on FRS’s Motion is scheduled
              16 for June 10, 2020.
              17         THEREFORE, it is stipulated, subject to this Court’s confirming Order:
              18         1. The deadline for any responses to FRS’s Motion is extended to May 22, 2020.
              19         2. The deadline for FRS’s Reply to any such responses is May 29, 2020.
              20         3. The hearing on FRS’s Motion is June 10, 2020.
              21
              22         IT IS SO STIPULATED.
              23 //
              24 //
              25
              26
              27
              28                                                                    Case No. CV-07-5944-JST
                                                            1
                     SECOND STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING SCHEDULE FOR FRS’S
                   MOTION TO REQUIRE MODIFICATION OF SETTLEMENT WEBSITE, TO REQUIRE ALL LATE CLAIMS TO
[3531733.2]                   BE PROCESSED, AND TO DEEM TIMELY ALL LATE CLAIMS FILED TO DATE
                    Case 4:07-cv-05944-JST Document 5721 Filed 05/14/20 Page 3 of 3




               1 DATED: May 14, 2020                   Respectfully submitted,
               2                                       ROSEN BIEN GALVAN & GRUNFELD LLP
               3
               4                                       By: /s/ Jeffrey L. Bornstein
               5                                           Jeffrey L. Bornstein

               6                                       Attorneys for Non-Party
                                                       FINANCIAL RECOVERY SERVICES. INC., d/b/a
               7                                       FINANCIAL RECOVERY STRATEGIES
               8
               9 DATED: May 14, 2020                   Respectfully submitted,
              10                                       TRUMP ALIOTO TRUMP & PRESCOTT LLP
              11
              12                                       By: /s/ Lauren C. Capurro
                                                           Lauren C. Capurro
              13
              14                                       Lead Counsel for the
                                                       INDIRECT PURCHASER PLAINTIFFS
              15
              16
              17        PURSUANT TO STIPULATION, IT IS SO ORDERED

              18
                   DATED: May ___, 2020
              19
              20
              21                                          Honorable Jon S. Tigar
                                                          United States District Judge
              22
              23
              24
              25
              26
              27
              28                                                                    Case No. CV-07-5944-JST
                                                            2
                     SECOND STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING SCHEDULE FOR FRS’S
                   MOTION TO REQUIRE MODIFICATION OF SETTLEMENT WEBSITE, TO REQUIRE ALL LATE CLAIMS TO
[3531733.2]                   BE PROCESSED, AND TO DEEM TIMELY ALL LATE CLAIMS FILED TO DATE
